     3:16-cv-03013-JMC         Date Filed 03/17/21      Entry Number 198        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

CAREER COUNSELING, INC. d/b/a                    )
SNELLING STAFFING SERVICES, a                    )
South Carolina corporation, individually and     )
as the representative of a class of similarly-   )
situated persons,                                )   Civil Action No.: 3:16-cv-03013-JMC
                                                 )
                              Plaintiff,         )
                                                 )
               v.                                )
                                                 )
AMERIFACTORS FINANCIAL GROUP,                    )
LLC,                                             )
                                                 )
                             Defendant.          )

                              ORDER GRANTING
             PLAINTIFF’S MOTION TO FILE DOCUMENTS UNDER SEAL

       Upon review of Plaintiff’s Motion To File Documents Under Seal (and supporting

memorandum) (Docs. 196, 196-1); the Court finds good cause has been shown that the

documents are confidential and should be filed under seal;

       IT IS HEREBY ORDERED that the Court GRANTS Plaintiff’s Motion to File

Documents Under Seal. Plaintiff is granted leave to file the following documents under seal:

       (1)     “amerifactor.6.28.16.success.csv” (the native list of fax numbers successfully
               faxed the same fax as Plaintiff on June 28, 2016) (attached as Exhibit 3 to the first
               deposition of Chad Komniey).

       (2)     “Subset of Copy of MixedSICS(AmeriFactors).xlsx” (the native list of fax
               numbers identified in “amerifactor.6.28.16.success.csv” supplemented with the
               target list) (attached as Exhibit 7 to the first deposition of Chad Komniey and as
               Exhibit B to the Declaration of Ross M. Good (“Good II Declaration’)

       (3)     “Copy of MixedSICS(AmeriFactors).xlsx,” which is Exhibit 7, a native
               spreadsheet, attached to the Deposition of Chad Komniey (“Komniey Exhibit 7”).


       (4)     The list of fax numbers that were successfully sent the fax at issue compiled by
               Plaintiff’s expert Robert Biggerstaff (“Biggerstaff”), attached as Exhibit 1 to his
    3:16-cv-03013-JMC        Date Filed 03/17/21      Entry Number 198       Page 2 of 2




             Report, and as Exhibit 4 to Biggerstaff’s deposition.

      (5)    “Career Counseling Subpoena Responses by fax number.xlsx” (the native list of
             fax numbers identified in “amerifactor.6.28.16.success.csv” supplemented with
             subpoena responses from phone carriers and the Local Number Portability
             Administrator (“LNPA”) attached as Exhibit A to Good II Declaration.




Dated: March 17, 2021                              s/J. Michelle Childs
                                                   J. Michelle Childs
                                                   United States District Judge




                                               2
